PER CURIAM.
In these consolidated actions, the owners of the SS. Israel and the SS. American Press each contend that the other’s vessel was solely responsible for a collision between the two ships which occurred in New York Harbor on a clear and calm October evening in 1959. In a comprehensive and painstaking opinion below, Judge Weinfeld concluded that both vessels were at fault. We believe that his findings of fact were not clearly erroneous and that his conclusions of law were correct. We affirm on his opinion, reported at 222 F.Supp. 947 (S.D.N.Y. 1963).
As Judge Weinfeld noted and as both parties concede, the Israel was the “privileged” vessel, and accordingly had the duty of maintaining her course and speed; the American Press was the “burdened” vessel, and was charged with the obligation of averting the Israel’s path. On appeal, neither party seriously questions Judge Weinfeld’s findings that both vessels failed to comply with their obligations. Each contends, however, that the other’s derelictions were the true cause of the accident, that its own faults contributed to the collision in no respect, and that any deviations from the path of duty were necessitated by the wrongdoing of the other.
Identical contentions were rejected below, and on this record we would have no justification on appeal in reaching a contrary conclusion as to these essentially factual questions so fully litigated in the court below. “In reviewing a judgment *151of a trial court, sitting without a jury in admiralty, the Court of Appeals may not set aside the judgment below unless it is clearly erroneous. No greater scope of review is exercised by the appellate tribunals in admiralty cases than they exercise under Rule 52(a) of the Federal Rules of Civil Procedure.” McAllister v. United States, 348 U.S. 19, 20, 75 S.Ct. 6, 8, 99 L.Ed. 20 (1954); Alison v. United States, 251 F.2d 74, 76 (2d Cir. 1958). See also Morales v. City of Galveston, 370 U.S. 165, 168, 82 S.Ct. 1226, 8 L.Ed.2d 412 (1962).
The judgment is affirmed.